Case 4:20-cv-00048-SDJ-CAN Document 44 Filed 03/26/21 Page 1 of 4 PageID #: 480




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  BLACKHAWK PAVING, INC.                  §
                                          §
  v.                                      §   CIVIL CASE NO. 4:20-CV-48-SDJ
                                          §
  CPCM, LLC, ET AL.                       §

            MEMORANDUM ADOPTING IN PART THE REPORT AND
         RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the Report and Recommendation of the United

 States Magistrate Judge (“Report”), this matter having been referred to the

 Magistrate Judge pursuant to 28 U.S.C. § 636. On February 26, 2021, the Report of

 the Magistrate Judge, (Dkt. #37), was entered containing proposed findings of fact

 and recommendation that Plaintiff Blackhawk Paving, Inc.’s (“Blackhawk”) First

 Amended Motion for Default Judgment, (Dkt. #19), be granted in part and denied in

 part.

         The Magistrate Judge recommended as follows: (1) deny Blackhawk’s First

 Amended Motion for Default Judgment as to Defendant Thomas Pritzkau; (2) grant

 Blackhawk’s First Amended Motion for Default Judgment against Defendant CPCM,

 LLC (“CPCM”) in so far as it determines CPCM is liable to Blackhawk for breach of

 contract, fraud, and negligent misrepresentation; (3) defer entering judgment as to

 the fraud and negligent-misrepresentation claims while such claims remain pending

 against other defendants; (4) award Blackhawk a partial default judgment as to its

 breach of contract claim against CPCM in the amount of $174,951.80, plus $8,928.50




                                        -1-
Case 4:20-cv-00048-SDJ-CAN Document 44 Filed 03/26/21 Page 2 of 4 PageID #: 481




 in attorneys’ fees, and $518.60 in costs; and (5) deny all other requested relief at this

 time without prejudice.

       Having assessed the Report and the record in this case, and no objections to

 the Report having been timely filed, the Court determines that the Magistrate

 Judge’s Report should be adopted in part.

       Specifically, the Magistrate Judge’s Report is adopted except to the extent it

 recommends the Court determine that CPCM is liable to Blackhawk on Blackhawk’s

 fraud and negligent-misrepresentation claims. It appears that liability on these

 claims is likely barred by the economic loss rule under Texas law. As described in

 Blackhawk’s Original Complaint, its fraud and negligent-misrepresentation claims

 are premised entirely on CPCM’s failure to meet its contractual promise and

 obligation to make complete payment to Blackhawk for the work performed under

 the parties’ agreement. See (Dkt. #1).

       In this diversity case the Court must apply Texas’s economic loss rule. Texas

 enforces a robust economic loss rule to prevent parties from using artful pleading to

 recast contract claims as tort claims. Mem’l Hermann Healthcare Sys., Inc. v.

 Eurocopter Deutschland, GMBH, 524 F.3d 676, 678 (5th Cir. 2008) (“The Texas

 Supreme Court has unequivocally adopted a broad interpretation of the economic loss

 rule.”). The rule is straightforward: “there is no liability in tort for economic loss

 caused by negligence in the performance or negotiation of a contract between the

 parties.” LAN/STV v. Martin K. Eby Constr. Co., 435 S.W.3d 234, 243 (Tex. 2014)




                                           -2-
Case 4:20-cv-00048-SDJ-CAN Document 44 Filed 03/26/21 Page 3 of 4 PageID #: 482




 (citation omitted). As the Fifth Circuit has explained, Texas law is clear that tort

 claims are “generally bar[red] . . . when no factual basis for the tort claim would exist

 had the defendant complied with the contract.” Lincoln Gen. Ins. Co. v. U.S. Auto Ins.

 Servs., Inc., 787 F.3d 716, 726 (5th Cir. 2015). Likewise, “it has long been the rule in

 Texas that mere nonfeasance [non-performance] under a contract creates liability

 only for breach of contract.” Crawford v. Ace Sign Co., 917 S.W.2d 12, 13 (Tex. 1996)

 (per curiam). Texas law is not clear as to whether the economic loss rule can be

 waived. Compare Dixie Carpet Installations, Inc. v. Residences at Riverdale, LP, 599

 S.W.3d 618, 633 (Tex. App.—Dallas 2020, no pet.) (holding that the economic loss rule

 is not an affirmative defense), with Equistar Chems., L.P. v. Dresser–Rand Co., 240

 S.W.3d 864, 868 (Tex. 2007) (concluding that a party waived error as to the

 application of the economic loss rule because it did not object to jury questions that

 failed to distinguish between damages for torts and damages for breach of implied

 warranty). Because Blackhawk’s fraud and negligent-misrepresentation claims

 against CPCM appear to merely recast its breach-of-contract claim as a tort, and it is

 unclear whether Texas law contemplates that the application of the economic loss

 rule may be waived, the Court concludes that these alleged tort claims are likely

 barred by the economic loss rule. The requested liability determination is therefore

 denied.

       It is therefore ORDERED that Blackhawk’s First Amended Motion for Default

 Judgment, (Dkt. #19), is GRANTED in part and DENIED in part, as follows.

 Blackhawk’s First Amended Motion for Default Judgment as to Defendant Thomas




                                           -3-
Case 4:20-cv-00048-SDJ-CAN Document 44 Filed 03/26/21 Page 4 of 4 PageID #: 483




 Pritzkau is DENIED. Blackhawk’s First Amended Motion for Default Judgment

 against Defendant CPCM, LLC, in so far as it requests a determination that

 Defendant CPCM, LLC is liable to Blackhawk for fraud and negligent

 misrepresentation, is also DENIED. Blackhawk’s First Amended Motion for Default

 Judgment against Defendant CPCM, LLC, in so far as it requests a determination

 that Defendant CPCM, LLC is liable to Blackhawk for breach of contract, is

 GRANTED.

       Blackhawk
       .         is awarded a partial default judgment as to its breach of contract

 claim against Defendant CPCM, LLC in the amount of $174,951.80, plus $8,928.50

 in attorneys’ fees, and $518.60 in costs. All other requested relief in Blackhawk’s First

 Amended Motion for Default Judgment is DENIED at this time without prejudice.

 Blackhawk is directed to submit its requested form of partial default judgment

 against Defendant CPCM, LLC within fourteen (14) days of this Memorandum

 Adopting in Part for the Court’s consideration and entry.

           So ORDERED and SIGNED this 26th day of March, 2021.




                                                        ____________________________________
                                                        SEAN D. JORDAN
                                                        UNITED STATES DISTRICT JUDGE




                                           -4-
